UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 19-4469


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

       v.

CHRISTOPHER LEE SCOTT,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
R. Bryan Harwell, Chief District Judge. (4:18-cr-00519-RBH-1)


Submitted: April 21, 2021                                          Decided: April 30, 2021


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Casey P. Riddle, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Florence, South Carolina, for Appellant. Sherri A. Lydon, United
States Attorney, Columbia, South Carolina, Justin W. Holloway, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Scott pleaded guilty to selling a firearm to a felon, in violation of

18 U.S.C. § 922(d)(1). The district court sentenced him to 72 months in prison. On appeal,

he challenges the district court’s calculation of his offense level, arguing that the court

erred in determining that his three prior South Carolina convictions under S.C. Code Ann.

§ 44-53-370(a)(1) (one involving cocaine and two involving marijuana) and his prior South

Carolina conviction under S.C. Code Ann. § 44-53-375(B) (involving crack cocaine) were

controlled substance offenses under U.S. Sentencing Guidelines Manual §§ 2K2.1(a)(2),

4B1.2(b). We affirm.

       We review de novo the district court’s determination that Scott’s prior convictions

qualified as controlled substance offenses under the Guidelines. See United States v. Allen,

909 F.3d 671, 674 (4th Cir. 2018). Scott contends that S.C. Code Ann. §§ 44-53-370(a)(1),

44-53-375(B) are indivisible and subject to the categorical approach, under which the

statutes are overbroad. As such, Scott asserts that his prior convictions are not controlled

substance offenses for purposes of USSG § 2K2.1(a)(2).

       However, our decision in United States v. Furlow, 928 F.3d 311 (4th Cir. 2019),

vacated and remanded on other grounds, 140 S. Ct. 2824 (2020), bars Scott’s argument.

There, we held that S.C. Code Ann. § 44-53-375(B)—which we noted was “almost

identical” to § 44-53-370(a)(1)—was divisible and thus subject to the modified categorical

approach when determining whether a prior conviction under that statute was a controlled

substance offense under the Guidelines. Furlow, 928 F.3d at 320-22; see also United

States v. Young, __ F. App’x __, 2021 WL 927241 (4th Cir. Mar. 11, 2021) (reaffirming

                                             2
Furlow’s holding). We therefore conclude that the modified categorical approach applies

to Scott’s prior convictions. Scott does not dispute that, under that approach, his South

Carolina convictions qualified as controlled substance offenses for purposes of establishing

his base offense level under USSG § 2K2.1(a)(2).

       Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3